UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6616



KEDRICK LAMAR WHITMORE,

                                           Petitioner - Appellant,

          versus


HENRY D. MCMASTER,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-04-670-6-RBH)


Submitted:   June 9, 2005                  Decided:   June 17, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kedrick Lamar Whitmore, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Samuel Creighton Waters, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kedrick Lamar Whitmore seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation and

dismissing his petition filed under 28 U.S.C. § 2254 (2000).                      An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent     “a    substantial     showing     of     the   denial    of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Whitmore has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented     in    the

materials     before    the    court   and     argument   would   not    aid     the

decisional process.



                                                                        DISMISSED


                                       - 2 -